Citation Nr: 0604362	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  01-04 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for carcinoma in situ.  

2.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.  

3.  Entitlement to service connection for nasal congestion, 
claimed as signs or symptoms of a respiratory system disorder 
due to undiagnosed illness.  

4.  Entitlement to service connection for a skin disorder, 
claimed as due to undiagnosed illness.  

5.  Entitlement to service connection for memory loss, 
claimed as neuropsychological signs or symptoms, due to 
undiagnosed illness.  

6.  Entitlement to service connection for menstrual pain, 
claimed as a menstrual disorder, due to undiagnosed illness. 

7.  Entitlement to service connection for chronic fatigue 
with insomnia, claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the United States Army 
Reserves from June to August 1988 and from June 1989 to 
August 1992, including a tour of duty in Southwest Asia from 
August 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 1999 and April 2001 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which, in 
pertinent part, denied the claims identified on the front 
page of this Board decision.  

A January 2004 RO decision granted claims of service 
connection for pain and  swelling and numbness of the right 
and left hands, as due to undiagnosed illness;  as well as 
irritable bowel syndrome claimed as stomach upset and 
diarrhea as due to an undiagnosed illness.  Respectively, 
each of these three disorders was separately rated as 
10 percent disabling.  The veteran was advised that the above 
actions represented full grants of the benefits sought, and, 
as the veteran expressed no disagreement with the "down-
stream" issues of either the effective date or the 10 
percent disability evaluations assigned to each of these 
disorders, those matters are not before the Board on appeal.  

In August 2002, the veteran was afforded hearing before the 
Board sitting at the RO (Travel Board), and a transcript of 
the hearing is on file.  In June 2005, the veteran was 
advised that she was entitled to another hearing since the 
Veterans' Law Judge (VLJ) who conducted the August 2002 
hearing is no longer at the Board.  No reply is of record, 
and no further development is indicated.  

In May 2003 the Board remanded the appeal to ensure 
compliance with due process rights, and without a substantive 
review of evidence of record for compliance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (2003).  In June 2004, having reviewed the evidence for 
the first time, the Board remanded the appeal for necessary 
substantive development, which was completed as to all of the 
claims except the claim for service connection for chronic 
fatigue with insomnia.  

The claim for service connection for chronic fatigue with 
insomnia is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part in regard to this 
claim.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate her claims adjudicated on the merits on appeal, 
and obtained and fully developed all evidence necessary for 
an equitable disposition of those claims.  

2.  The appellant's carcinoma in situ, status post HPV 
infection, was not incurred in or aggravated by active 
service, or shown to be the result of an incident in service.  

3.  The appellant has known skin diagnoses of xerosis, 
keratosis pilaris and eczematous dermatitis, for her 
complaints of skin symptoms.  

4.  The appellant has a known diagnosis of natural cognitive 
inefficiencies for her complaints of memory loss and 
neuropsychological signs or symptoms.  

5.  The appellant has a known diagnosis of allergic rhinitis, 
status post significant ongoing history of cigarette smoking, 
for her complaints of nasal congestion; signs and symptoms or 
a chronic respiratory disorder are not objectively 
demonstrated.  

6.  The appellant has a known diagnosis of tension headaches 
for her complaints of headaches.  

7.  A menstrual disorder is not presently shown on repeated 
examination; signs and symptoms of a chronic menstrual 
disorder are not objectively demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for carcinoma in situ are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  

2.  The criteria for the establishment of service connection 
for disability manifested by symptoms of a skin disorder, to 
include as due to undiagnosed illness, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  

3.  The criteria for the establishment of service connection 
for disability manifested by symptoms of memory loss, claimed 
as a neuropsychologic disorder as due to undiagnosed illness, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2005).  

4.  The criteria for the establishment of service connection 
for disability manifested by symptoms of nasal congestion, to 
include allergic rhinitis, status post significant history of 
cigarette smoking as due to undiagnosed illness, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  

5.  The criteria for the establishment of service connection 
for disability manifested by symptoms of headaches, to 
include tension headaches as due to undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  

6.  The criteria for the establishment of service connection 
for menstrual pain, to include as due to undiagnosed illness, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim on appeal; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claims were received in January 1996 prior to 
the enactment of the VCAA in November 2000.  However, the RO 
advised the veteran in January 1997, August 1997, and October 
1999 of what evidence would substantiate her claims of 
service connection on appeal:  (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

The veteran's claims for service connection on appeal were 
denied in a December 1999 RO decision.  This decision was 
issued before the enactment of VCAA in November 2000.  The 
claims were readjudicated in April 2001, and a statement of 
the case (SOC) and rating decision were issued.  In May 2001, 
a supplemental statement of the case (SSOC) was issued, 
followed by SSOC's of May 2002 and July 2002.  Notice of VCAA 
was issued in June 2003 and June 2004, and the claims on 
appeal were readjudicated in SSOC's of February 2004 and 
February 2005.  While the VCAA notice was issued after the 
first adjudication of the claim and after the issuance of the 
SOC, any defect with respect to the timing of the VCAA 
notice, as to the claims of service connection, was harmless 
error for the additional reasons specified below.  

The June 2004 and June 2005 VCAA notices, the RO decision of 
December 1999, the April 2001 SOC, and all subsequent SSOC's 
advised the veteran to submit all evidence with regard to her 
claims of entitlement to service connection on appeal, 
including as a result of undiagnosed illness.  Secondly, 
while VCAA notice was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ in 
the VCAA notices and SSOC's of 2004 and 2005, prior to the 
transfer and certification of the veteran's case to the Board 
thereafter.  Additionally, the content of the notice and SSOC 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the VCAA notice was 
provided, the claims for service connection on appeal were 
readjudicated in the SSOC's of February 2004 and February 
2005.  

Thus, the veteran has continually advised of what evidence 
would support her claims, and she has been provided with 
every opportunity to submit evidence and argument in support 
of her claims on appeal, and to respond to VA notices, and he 
has submitted correspondence, including in April and May 
2004.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
her claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the claims for 
service connection on appeal, the Board concludes that to 
decide the claims adjudicated on the merits on appeal would 
not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, both VA and non-
VA.  Additionally, the RO afforded the veteran VA 
examinations from December 1996 to April 2004, with multiple 
VA medical nexus opinions and entire VA claims file reviews.  
The RO has tried to obtain copies of all of the veteran's 
service medical records, but with limited success-records 
from March 1992 to August 1992 are not on file.  The veteran 
was advised of this situation, but additional assistance has 
not been forthcoming.  In July 2004, the RO was advised by 
The National Personnel Records Center (NPRC herein) that 
additional records were not available for the veteran.  The 
February 2005 SSOC advised the veteran of this situation, and 
no reply is of record.  

The record also indicates that the veteran was provided with 
a copy of the December 1999 RO rating decision, the April 
2001 and May 2002 SOC's, and the May 2001, October 2001 and 
April 2005 SSOC's, setting forth the general requirements of 
applicable law pertaining to evidence to support the claim on 
appeal.  The general advisement was reiterated in the VCAA 
notice of October 2001 as noted above.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this appeal.  Given the development undertaken by the RO and 
the fact that the veteran has identified no other evidence 
which has not already been obtained, the Board finds that the 
record is ready for appellate review as to the claims here 
decided.  





The Merits of the Claims

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addressing the etiology of diseases and disorders, the law 
requires that competent medical evidence be adduced.  By 
"competent medical evidence" is meant, in part, that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  




Conversely, those medically untrained may offer observations 
as to matters in which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   


Service connection for Carcinoma In Situ  

The veteran does not assert, and no medical evidence shows, 
that carcinoma in situ was diagnosed or treated in service.  
Rather, the veteran reports that carcinoma in situ was first 
diagnosed in 1998 or 1999, many years after separation from 
service in 1992.  She asserts, however, that her in-service 
yeast infection in March 1991 was an early symptom of, or 
resulted in, either her cancer in situ itself, or was 
evidence of an in-service exposure to HPV, the clinical cause 
of carcinoma in situ.  Finding no medical evidence of record 
in support of the veteran's claim, the claim will be denied.  

Service medical records show treatment in March 1991 for a 
yeast infection.  The veteran was blood tested for sexually 
transmitted diseases (STD) at that time, and the laboratory 
results were negative.  All in-service pap smears were 
normal.  Neither carcinoma in situ nor HPV exposure was found 
on repeated examinations during the veteran's service, 
including on examination in January 1992 upon her return from 
Saudi Arabia.  Service medical records show no treatment for 
any STD, including HPV, prior to 1999.  VA examinations of 
December 1996 and May 1995 were negative for HPV or carcinoma 
in situ.  

The post-service medical evidence of record shows a first 
diagnosis of carcinoma in situ in 1999 following an abnormal 
pap smear, approximately seven years after the veteran's 
discharge from service in August 1992.  No medical evidence 
associates the carcinoma with her prior service, or an 
incident therein.  To the contrary, on VA examination in 
December 2000, a VA examiner opined that, based upon a review 
of both the veteran's reported and documented clinical 
history, it was "unlikely" that the veteran's carcinoma in 
situ is the result of any latent exposure to the HPV while in 
service-the known etiology of the veteran's carcinoma in 
situ.  While it was considered possible that the veteran was 
so exposed in service, with HPV remaining dormant and 
asymptomatic for an extended period of time, it was thought 
to be, "unlikely," since no testing revealed carcinoma in 
situ until 1999.  




The above medical opinion was essentially reiterated on 
repeat VA examination in February 2003.  At that time, the 
author gave the medical opinion that while the veteran's 
carcinoma in situ is clearly the result of exposure to the 
HPV virus of unknown latency-during which time the virus can 
remain asymptomatic and not be detected on pap smear 
examination, the examiner was unable to determine if the 
veteran's post-service carcinoma in situ was the result of 
any exposure to HPV in service.  

Venereal disease, such as HPV, is not to be considered the 
result of willful misconduct.  Consideration of service 
connection for venereal disease, to include HPV, as having 
been incurred in service requires that the initial infection 
must have occurred during active service.  38 C.F.R. § 
3.301(c)(1).  With no evidence of any such initial HPV 
infection in service, and with no showing of carcinoma in 
situ until approximately seven years after the veteran's 
discharge in 1992, the veteran's claim must be denied when 
weighed against the negative medical nexus evidence of 
December 2000 and February 2003, the former of which weighs 
particularly heavy against the claim.  

The December 2000 VA examiner's opinion is entitled to 
substantial weight in deciding the veteran's claim, 
particularly in light of the negative service medical records 
of March 1991.  The December 2000 opinion is unambivalent, 
based on a review of the record, and is not contradicted by 
other probative medical evidence.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993).  

This VA medical opinion is of greater probative value in 
deciding this claim, than the veteran's lay assertions of a 
speculative medical possibility that she might have been 
exposed to HPV in service.  See Owens v. Brown, 7 Vet. App. 
429 (1995) (the Board is free to favor one medical opinion 
over another provided it offers an adequate basis for doing 
so); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the Board to conclude that the appellant's disorder had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  It has been observed that  statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  

The Board therefore finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for carcinoma in situ.  Where the preponderance of 
the evidence is against a claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

Persian Gulf War Claims  

The appellant is a Persian Gulf veteran having served in 
Southwest Asia from August 1991 to January 1992.  She asserts 
that she incurred undiagnosed illnesses manifested by skin 
and memory loss symptoms, nasal congestion, headaches and 
menstrual pain, as a result of her Persian Gulf service.  
Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims, and the appeal will be denied. 

Service connection may be granted for objective indications 
of chronic disability resulting from an illness manifested by 
one or more presumptive signs or symptoms that began during 
active military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  That is, it has 
been held that the identification of a diagnosis per se 
renders consideration of an "undiagnosed illness" claim under 
statute and regulation inappropriate.  See VAOPGCPREC 8-98.  

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).  

For the purposes of 38 C.F.R. § 3.317, the term medically 
unexplained chronic multisymptoms illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, or disability which is out of 
proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  (Emphasis in 
original).  Chronic multipsymptoms illness of partially 
understood etiology and pathophysiology will not be 
considered medically explained.  "Objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2)(ii) and 
(a)(3).  

Although the appellant has argued that the disorders should 
be service connected under the presumptive provisions 
relating to undiagnosed illness, VA must also ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service. Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim, including direct service connection).  

Service Connection for a Chronic Skin Disorder  

The veteran is not shown to have a skin disorder in service, 
including on examination in January 1992 upon her return from 
Saudi Arabia.  The veteran was seen for poison ivy in August 
1988.  No skin disorder was reported or found on VA 
examination in December 1996.  More recently on VA 
examinations in December 2000 and March 2003, the veteran's 
complaints of skin rash were given the known diagnoses of 
xerosis of the upper and lower extremities and trunk, 
keratosis pilaris of the dorsal upper arms and dorsal thighs, 
and eczematous dermatitis of the right and left ankle, left 
foot, and left elbow.  The identification of such skin 
diagnoses, per se, renders consideration of an "undiagnosed 
illness" under statute and regulation inappropriate.  See 
VAOPGCPREC 8-98.  

The evidence of record also shows a history of skin rashes 
upon the veteran's return from Saudi Arabia, without 
objective medical evidence of ongoing treatment, no objective 
medical "signs" perceptible to an examining physician, or 
non-medical indicators capable of independent verification as 
is required by 38 C.F.R. § 3.317(a)(2)(ii) and (a)(3).  

The above VA reports of examinations note the veteran's 
complaints of a history of skin disorders upon her return 
from the Persian Gulf in January 1992.  However, a claim of 
service connection for undiagnosed illness requires more than 
subjective complaints-without objective medical evidence of 
signs and symptoms of perceptible on examination and capable 
of independent verification, the claim must fail under 
38 C.F.R. § 3.317(a)(2)(ii) and (a)(3).  As noted above, the 
January 1992 in-service examination report obtained upon her 
return from Saudi Arabia was negative, as was a VA 
examination in December 1996.  



A notation of a history of a skin disorder does not warrant 
the grant of the claim, even under the provisions of 
38 C.F.R. § 3.317.  VA examiners have recently noted the 
veteran's history of complaints of skin abnormalities of the 
neck, but this was thought to be suggestive of a history of 
palpable lymphadenopathy-a diagnosis not found on current 
examinations in 2000 and 2003.  The veteran's history was 
also significant for a complaints of a rash of the dorsal 
arms and legs after sun exposure, with an additional red 
patch type rash, suggestive of photosensitivity and 
urticaria.  However neither disorder is shown on recent VA 
examinations.  Significantly, neither disorder is objectively 
shown by any other evidence of record-including on 
examinations in January 1992 and December 1996.  

With the veteran's currently demonstrated skin complaints 
associated with known diagnoses, and with an unsubstantiated 
subjective history of other skin disorders not objectively 
shown or verified on examinations in January 1992, December 
1996, December 2000 and March 2003, the claim must be denied.  
Aside from the two current skin diagnoses, the objective 
medical evidence of record includes no medical "signs" of a 
skin disorder perceptible to an examining physician, or non-
medical indicators which were capable of independent 
verification.  38 C.F.R. § 3.317(a)(2)(ii) and (a)(3).  The 
veteran's reported history of an undiagnosed skin disorder 
upon her return from Saudi Arabia in January 1992 is not 
supported by objective clinical evidence of chronic 
undiagnosed skin illness, and the Board is not compelled to 
accept a notation of a history of skin disorder, as reported 
by the veteran, which is not otherwise shown by the 
documented clinical history.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (The Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).  

Additionally, with negative service medical records and a 
negative VA opinion evidence, there is no other basis, direct 
or presumptive, for a more favorable disposition of the claim 
on any basis.  Combee and Schroeder, supra.  





Service Connection for Memory Loss 

Service medical records are silent for any complaint of, or 
treatment for, memory impairment.  Similarly, the post-
service medical evidence of record shows no objective 
evidence of chronic undiagnosed neuropsychological illness 
manifested by memory loss.  To the contrary, the post-service 
medical evidence includes a March 2003 VA psychiatric opinion 
that any memory deficit of the veteran is likely the result 
of a natural cognitive inefficiency, relating to concerns 
regarding multiple physical disorders.  VA psychiatric 
treatment records also include the VA psychiatric opinion 
that the veteran has a somatization disorder regarding her 
multiple physical complaints.  See VA examination report of 
April 2003.  

The identification of a diagnoses of natural cognitive 
inefficiencies on VA examination in March 2003, per se, 
renders consideration of an "undiagnosed illness" under 
statute and regulation inappropriate.  See VAOPGCPREC 8-98.  
This is particularly so in the instant case where no other 
medical evidence shows memory impairment, other than by the 
veteran's subjective complaint.  While the evidence of record 
includes the notation of the veteran's complaints of memory 
loss, with no clinical evidence of any memory impairment, 
without objective medical evidence of ongoing treatment, with 
no objective medical "signs" perceptible to an examining 
physician, or non-medical indicators capable of independent 
verification, the claim is denied.  38 C.F.R. 
§ 3.317(a)(2)(ii) and (a)(3).  

Additionally, with negative service medical records and a 
negative VA opinion evidence-uncontested by any other 
evidence of record, there is no other basis, direct or 
presumptive, for a more favorable disposition of the claim on 
any basis.  Combee and Schroeder, supra.

Service Connection for Nasal Congestion

Service medical records show no nasal or respiratory 
complaint, treatment or diagnosis in service, including in 
January 1992 upon examination at the time of the veteran's 
return from Saudi Arabia.  The post-service medical evidence 
demonstrates that the veteran's complaints of nasal 
congestion have been attributed to a known diagnosis of 
allergic rhinitis, status post history of "significant 
cigarette smoking."  See VA examination reports of December 
2000 and March and April 2003.  A sinus computerized 
tomography (CT) scan of April 2003 was negative for 
pathology.  The veteran's complaints of nasal congestion, 
even if accepted as a symptom of a respiratory disorder under 
38 C.F.R. § 3.317, have been associated with the known 
diagnosis of allergies.  The identification of a diagnosis, 
per se, renders consideration of an "undiagnosed illness" 
under statute and regulation inappropriate.  See VAOPGCPREC 
8-98.  The claim must be denied on this basis, as no 
supporting evidence is of record.  

Nasal congestion is not recognized under 38 C.F.R. § 3.317 as 
a potential undiagnosed illness, and while a respiratory 
disorder is recognized, no evidence of record shows that the 
veteran has any respiratory disorder.  The veteran is a 
smoker and she has allergies.  With negative service medical 
records as to allergies or a respiratory disorder, and with 
negative post-service VA diagnostic opinion evidence, there 
is no other basis, direct or presumptive, for a more 
favorable disposition of the claim on any basis.  Combee and 
Schroeder, supra


Service Connection for Tension Headaches

Service medical records are silent for treatment for 
headaches, including on examination in January 1992 upon her 
return from Saudi Arabia.  The post-service evidence shows 
that the veteran's complaints of chronic headaches have been 
attributed to a known diagnosis of tension headaches.  The 
identification of a diagnosis, per se, renders consideration 
of an "undiagnosed illness" under statute and regulation 
inappropriate.  See VAOPGCPREC 8-98.  The diagnosis was 
confirmed on VA neurologic examination in April 2003.  No 
evidence links the veteran's tension headaches with her prior 
active service.  With negative service medical records, a 
negative April 2003 VA examination, and with no evidence to 
the contrary other than the veteran's unsubstantiated 
objective complaints, there is no basis, direct or 
presumptive, for a more favorable disposition of the claim.  
Combee and Schroeder, supra

Service Connection for Menstrual Pain

Service medical records show complaints of menstrual pain in 
March 1992, prior to the veteran's pregnancy later that year.  
No menstrual disorder is shown in service, including on 
examination in January 1992 upon her return from Saudi 
Arabia.  While service medical records show complaints of 
menstrual pain in March 1992, no diagnosis was given, and the 
only other treatment shown was not until VA examination in 
May 1995.  No diagnosis was given at that time as well.  

The veteran is not shown to have a current menstrual disorder 
despite her status post carcinoma in situ.  Pap smear 
examinations were normal on private examinations in May 1995 
and April 2000, as well as VA examinations in December 2000 
and February 2003.  As noted above, no menstrual disorder was 
found on most recent VA examinations in December 2000 and 
February 2003.  

While the evidence of record includes the notation of the 
veteran's complaints of menstrual pain in 1992 and in 1995, 
with no clinical evidence of any associated diagnosis or 
abnormality and with no objective medical evidence of ongoing 
treatment, the Board finds that there are no objective 
medical "signs" perceptible to an examining physician, and 
indicators capable of independent verification, as necessary 
under 38 C.F.R. § 3.317(a)(2)(ii) and (a)(3).  Additionally, 
with negative service medical records and a negative repeated 
VA examination reports-uncontested by any other evidence of 
record-there is no other basis, direct or presumptive, for a 
more favorable disposition of the claim.  

In the absence of any competent evidence of a current 
menstrual disorder, diagnosed or undiagnosed with objective 
signs and verified symptoms, there is no basis to find 
entitlement to service connection in this case.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].  

Additionally, a veteran's vague complaint of "pain" does 
not establish the existence of a disability warranting 
consideration for VA compensation purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  This is particularly true when the statement is 
offered by a lay person lacking medical training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Summary

In closing, although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against each of 
the claims of entitlement to service connection for an 
undiagnosed illness manifested by skin, memory loss, a nasal 
disorder, headaches and menstrual pain.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (2990).  Based on the 
foregoing, these claims are denied.  

Although the evidence shows diagnoses of "possible" Gulf 
War Syndrome on post-service evaluations on June 6, and June 
27, 2001, the weight of these speculative medical statements 
are very diminished in this case, as with all cases, where 
such an opinion is ambivalent, based on an inaccurate factual 
premise, an examination of limited scope, or where the basis 
for the opinion is not stated.  See Reonal v. Brown, 
5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  With no 
credible support, the claims identified above are denied.  

ORDER

Service connection for carcinoma in situ is denied.  

Service connection for headaches is denied.  

Service connection for nasal congestion is denied.  

Service connection for a skin disorder is denied.  

Service connection for memory loss is denied.  

Service connection for menstrual pain, claimed as a menstrual 
disorder is denied. 


REMAND

A Board Remand confers on the veteran-as a matter of law-
the right to compliance with Board Remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  If the Board proceeds with final disposition of 
an appeal, and the Remand orders have not been complied with, 
the Board, itself, errs in failing to ensure compliance.  Id.  

The Board has previously remanded the claims on appeal for 
development which is absolutely necessary for an equitable 
disposition of the claim remaining on appeal.  The 
development conducted at the RO is incomplete for several 
reasons.  See 38 C.F.R. §§ 3.327, 19.9; Stegall, supra.  

The June 2004 Board Remand requested a VA medical nexus 
opinion based upon a review of the veteran's documented 
clinical history, addressing the likely etiology of the 
veteran's complaints of chronic fatigue and insomnia, with 
reference to service medical records of September 1990 and 
January 1992, as well as notation of a "probable 
somatization disorder" on VA examination in April 2003.  
However, on examination for chronic fatigue syndrome in July 
2004, the examiner gave no diagnosis, other than to assess, 
"reports [of] subjective fatigue."  No statement was made 
regarding the veteran's reported insomnia, and the report is 
of little probative value since it is based upon a faulty 
medical history.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The July 2004 VA assessment was expressly based on the 
examiner's notation that the veteran's service medical 
records had been "negative" for treatment for fatigue.  
Service medical records demonstrate that the basis of the 
assessment is faulty-treatment for complaints of fatigue are 
shown in service in September 1990 and January 1992.  With no 
diagnosis, no accurate review of the veteran's documented 
clinical history, and with no nexus opinion as to whether or 
not there are any objective medical "signs" perceptible to 
an examining physician, with indicators capable of 
independent verification (as required by 38 C.F.R. 
§ 3.317(a)(2)(ii) and (a)(3)), the Board is unable to resolve 
the matter without resorting to speculation.  The remand 
requests were not satisfactorily completed.  Stegall, supra.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should obtain all 
outstanding VA treatment reports, dated 
from February 2003 to the present.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  

2.  Thereafter, the VBA AMC should 
arrange for the veteran to be scheduled 
for all appropriate examinations, 
including on a fee basis if necessary, 
for a determination of the etiology of 
any disorder manifested by chronic 
fatigue and/or insomnia, to include a 
medical nexus opinion by an appropriate 
specialist, who has carefully reviewed 
the veteran's documented clinical 
history, which includes in-service 
complaints of fatigue (January 28, 1992), 
as well as post-service notations (on 
June 6, 2001 and June 27, 2001) of 
possible Gulf War Syndrome, as well as 
notation of a "significant psychological 
component to [the veteran's] 
complaints," (VA psychiatric examination 
of December 2000); notation of a probable 
somatization disorder (VA examination of 
April 2003).  

The examiner is asked to determine, not 
on the basis of speculation, but upon a 
review of the veteran's documented 
clinical history, whether the veteran's 
complaints of fatigue or insomnia are due 
to service, or the result chronic 
undiagnosed illness, with reference to 
her complaints of fatigue both in service 
in September 1990 and January 1992, and 
thereafter.  

In answering the above question, the 
examiner is asked to determine whether or 
not there are any objective medical 
"signs" of chronic fatigue and/or 
insomnia perceptible to an examining 
physician, with indicators capable of 
independent verification.  See 38 C.F.R. 
§ 3.317(a)(2)(ii) and (a)(3).  

All indicated tests and studies should be 
performed, with copies of same maintained 
in the claims file, and the claims folder 
must be made available to the examiner 
for use in the study of the case prior to 
any examination of the veteran, with 
reference to the veteran's documented 
clinical history, as identified above.  
The examiner is to set forth all findings 
and conclusions, along with rationale and 
support for the diagnoses entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, ensuring that all requested VA 
treatment records are on file, that the 
requested nexus opinions are of record, 
and that all actions taken are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  





4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the issue of entitlement to 
service connection for chronic fatigue 
syndrome with insomnia, to include as due 
to undiagnosed illness, with application 
of Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); and 38 C.F.R. 
§ 3.317(a)(2)(ii) and (a)(3).   

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC as to 
the issue of entitlement to service connection for chronic 
fatigue with insomnia, to include as due to undiagnosed 
illness.  The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal, with reference to 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); and 38 C.F.R. 
§ 3.317(a)(2)(ii) and (a)(3).   A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until she is notified by the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


